FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedJanuary 11, 2013 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On December 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows. Company Name: BRF - Brasil Foods S.A. Management and Related Person (X) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,721,598 1.11 1.11 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common FATOR Sell 12/27/2012 70,000 42.70 2,989,052.00 Share Common FATOR Sell 12/27/2012 86,700 42.62 3,694,944.00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 9,564,898 1.10 1.10 1 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On December 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council (X) Executive Officers ( ) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 153.316 0,02 0,02 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common BRADESCO Sell 12/12/2012 1,100 40.50 44,550.00 Share Common BRADESCO Buy – Stock Option 12/07/2012 80,534 26.89 2,165,559.26 Share Common BRADESCO Sell 12/10/2012 500 38.45 19,225.00 Share Common BRADESCO Sell 12/10/2012 500 38.47 19,235.00 Share Common BRADESCO Sell 12/10/2012 1,500 38.48 57,720.00 Share Common BRADESCO Sell 12/10/2012 800 38.50 30,800.00 Share Common BRADESCO Sell 12/10/2012 3,900 38.53 150,267.00 Share Common BRADESCO Sell 12/10/2012 1,600 38.54 61,664.00 Share Common BRADESCO Sell 12/10/2012 600 38.55 23,130.00 Share Common BRADESCO Sell 12/10/2012 2,700 38.56 104,112.00 Share Common BRADESCO Sell 12/10/2012 3,500 38.57 134,995.00 Share Common BRADESCO Sell 12/10/2012 3,300 38.58 127,314.00 Share Common BRADESCO Sell 12/10/2012 1,700 38.59 65,603.00 Share Common BRADESCO Sell 12/10/2012 14,100 38.60 544,260.00 Share Common BRADESCO Sell 12/10/2012 2,000 38.61 77,220.00 Share Common BRADESCO Sell 12/10/2012 1,200 38.62 46,344.00 Share Common BRADESCO Sell 12/10/2012 2,300 38.63 88,849.00 Share Common BRADESCO Sell 12/11/2012 200 38.30 7,660.00 Share Common BRADESCO Sell 12/11/2012 200 38.31 7,662.00 Share Common BRADESCO Sell 12/11/2012 400 38.32 15,328.00 Share Common BRADESCO Sell 12/11/2012 1,200 38.33 45,996.00 2 Share Common BRADESCO Sell 12/11/2012 1,100 38.34 42,174.00 Share Common BRADESCO Sell 12/11/2012 200 38.35 7,670.00 Share Common BRADESCO Sell 12/11/2012 400 38.36 15,344.00 Share Common BRADESCO Sell 12/11/2012 400 38.37 15,348.00 Share Common BRADESCO Sell 12/11/2012 200 38.38 7,676.00 Share Common BRADESCO Sell 12/11/2012 100 38.39 3,839.00 Share Common BRADESCO Sell 12/11/2012 200 38.40 7,680.00 Share Common BRADESCO Sell 12/11/2012 100 38.41 3,841.00 Share Common BRADESCO Sell 12/11/2012 200 38.43 7,686.00 Share Common BRADESCO Sell 12/11/2012 100 38.44 3,844.00 Share Common BRADESCO Sell 12/11/2012 700 38.45 26,915.00 Share Common BRADESCO Sell 12/11/2012 100 38.46 3,846.00 Share Common BRADESCO Sell 12/11/2012 500 38.48 19,240.00 Share Common BRADESCO Sell 12/11/2012 700 38.49 26,943.00 Share Common BRADESCO Sell 12/11/2012 200 38.50 7,700.00 Share Common BRADESCO Sell 12/11/2012 100 38.51 3,851.00 Share Common BRADESCO Sell 12/11/2012 100 38.53 3,853.00 Share Common BRADESCO Sell 12/11/2012 400 38.54 15,416.00 Share Common BRADESCO Sell 12/11/2012 300 38.55 11,565.00 Share Common BRADESCO Sell 12/11/2012 300 38.56 11,568.00 Share Common BRADESCO Sell 12/11/2012 100 38.58 3,858.00 Share Common BRADESCO Sell 12/11/2012 300 38.60 11,580.00 Share Common BRADESCO Sell 12/11/2012 100 38.63 3,863.00 Share Common BRADESCO Sell 12/11/2012 100 38.64 3,864.00 Share Common BRADESCO Sell 12/11/2012 100 38.65 3,865.00 Share Common BRADESCO Sell 12/11/2012 300 38.66 11,598.00 Share Common BRADESCO Sell 12/11/2012 300 38.67 11,601.00 Share Common BRADESCO Sell 12/11/2012 400 38.68 15,472.00 Share Common BRADESCO Sell 12/11/2012 800 38.69 30,952.00 Share Common BRADESCO Sell 12/11/2012 600 38.70 23,220.00 Share Common BRADESCO Sell 12/11/2012 300 38.71 11,613.00 Share Common BRADESCO Sell 12/11/2012 600 38.72 23,232.00 3 Share Common BRADESCO Sell 12/11/2012 300 38.73 11,619.00 Share Common BRADESCO Sell 12/11/2012 300 38.74 11,622.00 Share Common BRADESCO Sell 12/11/2012 400 38.75 15,500.00 Share Common BRADESCO Sell 12/11/2012 300 38.76 11,628.00 Share Common BRADESCO Sell 12/11/2012 100 38.77 3,877.00 Share Common BRADESCO Sell 12/11/2012 600 38.78 23,268.00 Share Common BRADESCO Sell 12/11/2012 100 38.79 3,879.00 Share Common BRADESCO Sell 12/11/2012 200 38.80 7,760.00 Share Common BRADESCO Sell 12/11/2012 400 38.81 15,524.00 Share Common BRADESCO Sell 12/11/2012 100 38.82 3,882.00 Share Common BRADESCO Sell 12/11/2012 100 38.85 3,885.00 Share Common BRADESCO Sell 12/11/2012 500 38.89 19,445.00 Share Common BRADESCO Sell 12/11/2012 100 38.90 3,890.00 Share Common BRADESCO Sell 12/11/2012 300 38.94 11,682.00 Share Common BRADESCO Sell 12/11/2012 100 38.95 3,895.00 Share Common BRADESCO Sell 12/11/2012 100 38.97 3,897.00 Share Common BRADESCO Sell 12/11/2012 100 39.14 3,914.00 Share Common BRADESCO Sell 12/11/2012 100 39.20 3,920.00 Share Common BRADESCO Sell 12/11/2012 100 39.23 3,923.00 Share Common BRADESCO Sell 12/11/2012 100 39.29 3,929.00 Share Common BRADESCO Sell 12/11/2012 100 39.30 3,930.00 Share Common BRADESCO Sell 12/11/2012 200 39.32 7,864.00 Share Common BRADESCO Sell 12/11/2012 100 39.33 3,933.00 Share Common BRADESCO Sell 12/11/2012 200 39.34 7,868.00 Share Common BRADESCO Sell 12/11/2012 100 39.35 3,935.00 Share Common BRADESCO Sell 12/11/2012 100 39.36 3,936.00 Share Common BRADESCO Sell 12/11/2012 200 39.37 7,874.00 Share Common BRADESCO Sell 12/11/2012 200 39.39 7,878.00 Share Common BRADESCO Sell 12/11/2012 100 39.43 3,943.00 Share Common BRADESCO Sell 12/11/2012 100 39.44 3,944.00 Share Common BRADESCO Sell 12/11/2012 300 39.45 11,835.00 Share Common BRADESCO Sell 12/11/2012 200 39.46 7,892.00 4 Share Common BRADESCO Sell 12/11/2012 100 39.47 3,947.00 Share Common BRADESCO Sell 12/11/2012 300 39.50 11,850.00 Share Common BRADESCO Sell 12/11/2012 600 39.51 23,706.00 Share Common BRADESCO Sell 12/11/2012 400 39.52 15,828.00 Share Common BRADESCO Sell 12/11/2012 100 39.53 3,953.00 Share Common BRADESCO Sell 12/11/2012 100 39.59 3,959.00 Share Common BRADESCO Sell 12/11/2012 100 39.65 3,965.00 Share Common BRADESCO Sell 12/11/2012 100 39.67 3,967.00 Share Common BRADESCO Sell 12/11/2012 200 39.68 7,936.00 Share Common BRADESCO Sell 12/11/2012 100 39.69 3,969.00 Share Common BRADESCO Sell 12/11/2012 200 39.70 7,940.00 Share Common BRADESCO Sell 12/11/2012 100 39.71 3,971.00 Share Common BRADESCO Sell 12/11/2012 400 39.73 15,892.00 Share Common BRADESCO Sell 12/11/2012 100 39.74 3,974.00 Share Common BRADESCO Sell 12/11/2012 100 39.75 3,975.00 Share Common BRADESCO Sell 12/11/2012 100 39.77 3,977.00 Share Common BRADESCO Sell 12/11/2012 300 39.78 11,934.00 Share Common BRADESCO Sell 12/11/2012 300 39.79 11,937.00 Share Common BRADESCO Sell 12/11/2012 100 39.80 3,980.00 Share Common BRADESCO Sell 12/11/2012 300 39.82 11,946.00 Share Common BRADESCO Sell 12/11/2012 300 39.84 11,952.00 Share Common BRADESCO Sell 12/11/2012 200 39.85 7,970.00 Share Common BRADESCO Sell 12/11/2012 10,000 39.93 399,300.00 Share Common BRADESCO Sell 12/11/2012 3,000 39.96 119,880.00 Share Common BRADESCO Sell 12/11/2012 1,000 40.00 40,000.00 Share Common BRADESCO Sell 12/11/2012 1,000 40.09 40,090.00 Share Common BRADESCO Sell 12/11/2012 500 40.12 20,060.00 Share Common BRADESCO Sell 12/11/2012 200 39.85 8,026.00 Share Common BRADESCO Sell 12/11/2012 500 40.14 20,070.00 Share Common BRADESCO Sell 12/11/2012 34 40.09 1,363.06 Share Common BRADESCO Sell 17/12/12 15.134 40,50 611,183.25 Share Common Concórdia Sell 12/04/2012 100 39.10 3,910.00 5 Share Common Concórdia Sell 12/06/2012 100 39.30 3,930.00 Share Common Concórdia Sell 12/11/2012 200 38.40 7,680.00 Share Common Concórdia Sell 12/11/2012 100 39.00 3,900.00 Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 152,755 0.02 0.02 6 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On December 2012 negotiations involving securities and derivatives were done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers (X) Main Shareholders ( ) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 242,789,284 27.83 27.83 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) Share Common Buy 12/21/2012 30.700 42.09 1,292,126.00 ITAÚ CORRETORA DE VALORES S/A Share Common Sell 12/27/2012 93.000 42.67 3,968.,160.00 VOTORANTIM CTVM LTDA Share Common Sell 12/28/2012 70.000 42.60 2,981,674.00 HSBC CTVM S/A (EX-CCF BRASIL CTVM) Share Common PACTUAL Buy 12/03/2012 420.600 38.75 16,297,389.55 Share Common CG D CVC Buy 12/04/2012 203.200 39.03 7,930,741.00 Share Common PACTUAL Buy 12/04/2012 134.200 38.98 5,231,756.78 Share Common PACTUAL Buy 12/05/2012 594.600 38.97 23,174,238.96 Share Common C SUISSE Buy 12/06/2012 290.000 39.23 11,375,446.27 Share Common CGD CVC Buy 12/06/2012 202.700 39.21 7,947,389.41 Share Common CGD CVC Buy 12/07/2012 288.400 38.89 11,214,590.66 Share Common GOLDMAN Buy 12/07/2012 100.000 38.89 3,889,257.86 Share Common SAFRA CC Buy 12/07/2012 65.700 38.88 2,554,348.57 Share Common ICAP Buy 12/10/2012 531.900 38.54 20,500,575.58 Share Common MERRILL Buy 12/11/2012 100.000 40.14 4,014,394.74 Share Common SAFRA CC Buy 12/11/2012 259.600 39.26 10,191,628.11 Share Common CGD CVC Buy 12/12/2012 244.000 40.45 9,869,467.29 7 Share Common BARCLAYS Buy 12/13/2012 346.600 40.56 14,059,127.69 Share Common PACTUAL Buy 12/13/2012 297.400 40.56 12,062,551.93 Share Common MERRILL Buy 12/14/2012 430.200 40.61 17,470,745.31 Share Common CGD CVC Buy 12/17/2012 450.700 40.89 18,430,210.30 Share Common GOLDMAN Buy 12/17/2012 120.000 40.90 4,908,572.79 Share Common SAFRA CC Buy 12/18/2012 370.700 41.19 15,268,772.76 Share Common GOLDMAN Buy 12/19/2012 278.500 41.67 11,603,796.03 Share Common PACTUAL Buy 12/19/2012 227.800 41.83 9,529,135.93 Share Common ICAP Buy 12/20/2012 318.500 42.00 13,376,002.72 Share Common C SUISSE Buy 12/21/2012 350.600 42.19 14,793,113.52 Share Common MERRILL Buy 12/26/2012 300.400 42.72 12,833,176.73 Share Common SAFRA CC Buy 12/26/2012 209.700 42.62 8,936,433.68 Share Common ICAP Buy 12/27/2012 401.200 42.69 17,126,991.85 Share Common MERRILL Buy 12/27/2012 200.000 42.68 8,535,339.76 Share Common SAFRA CC Buy 12/28/2012 217.248 42.67 9,269,972.16 Share Common BRADESCO Sell 12/17/2012 370.000 40.85 15,115,262.00 Share Common FATOR Sell 12/18/2012 450.000 41.23 18,552,510.00 Share Common BRADESCO Sell 12/19/2012 350.000 41.65 14,578,595.00 Share Common FATOR Sell 12/27/2012 110.000 42.68 4,694,617.00 Share Common FATOR Sell 12/28/2012 50.600 42.84 2,167,556.00 Closing Balance Security/ Derivative Characteristic of ,Security Number % interest Same kind Total Share Common 249,010,629 28.54 28.54 8 CONSOLIDATED FORM Management and Related Person Negotiation – Article 11 – CVM Instruction number 358/2002 On December 2012 negotiations involving securities and derivatives were not done, according to Article 11 of CVM Instruction number 358/2002, so my securities and derivatives position is as follows, Company Name: BRF - Brasil Foods S.A. Management and Related Person ( ) Board of Directors ( ) Fiscal Council ( ) Executive Officers ( ) Main Shareholders ( X) Technical and Consultant Agencies Opening Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 Changes in the month Security/ Derivative Characteristic of Security Intermediary Operation Date Number Price Volume (R$) - Closing Balance Security/ Derivative Characteristic of Security Number % interest Same kind Total Share Common 13,484 0.00 0.00 9 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:January 11, 2013 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
